NUMBER 13-22-00511-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                            IN RE WAN-TSING KWANG


                       On Petition for Writ of Mandamus.


                                        ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       On October 24, 2022, relator Wan-Tsing Kwang filed a petition for writ of

mandamus and a motion for emergency stay. By petition for writ of mandamus, relator

seeks to compel the trial court to vacate a temporary order, signed on October 12, 2022,

requiring relator to pay attorney’s fees. By motion for emergency stay, relator seeks to

stay the trial court’s temporary order and the trial court proceedings.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that it should be granted. Accordingly, we grant the motion for emergency

stay and we order the trial court’s temporary order and all trial court proceedings to be
stayed pending the resolution of this original proceeding. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). We request the real party in interest, Jun Liang, or any others whose

interest would be directly affected by the relief sought, to file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

                                                                         PER CURIAM

Delivered and filed on the
24th day of October, 2022.




                                               2